Citation Nr: 0314803	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-43 070	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as residual of Agent Orange 
herbicide exposure.




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran, who served on active duty in the United States 
Army from July 1969 to April 1971, including service in the 
Republic of Vietnam from June 1970 to April 1971, died on 
October [redacted], 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
cause of the veteran's death, claimed as residual of Agent 
Orange herbicide exposure.  The appellant, widow of the 
veteran, has appealed that decision.  

This case was previously before the Board in November 2000, 
and was Remanded to the RO for the purpose of obtaining the 
veteran's complete service medical records; and to clarify 
that the appellant actually desired a personal hearing before 
a traveling Veterans Law Judge of the Board of Veterans' 
Appeals.   

While the appeal was thus in Remand status, the RO determined 
that the claimant's service medical records were unavailable 
at the National Personnel Records Center.  This action was 
documented by an RO Memorandum, dated May 2, 2001.  The 
appellant subsequently submitted documents stating that she 
has no additional evidence to submit, and that she did not 
wish to have a hearing.  The case was then returned to the 
Board.

This case was again before the Board in October 2002, at 
which time a letter from the appellant was received stating 
that she wished to appear at a hearing held before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  The case was again Remanded to the RO to schedule 
the requested hearing.  The RO inquired by letter of November 
7, 2002, whether the claimant wished to have a hearing before 
an traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  Her affirmative response was received on January 2, 
2003.  Thereafter, the claims file shows that the appellant 
failed to report for a hearing before a traveling Veterans 
Law Judge of the Board of Veterans' Appeals on May 15, 2003, 
while the record includes no evidence of notification to the 
appellant of the date, time, and place of the scheduled 
hearing.  The case was again prematurely returned to the 
Board without the appellant being afforded the requested 
hearing.  


REMAND

This case must again be Remanded to the RO in order to 
schedule a hearing for the appellant before a traveling 
Veterans Law Judge of the Board of Veterans' Appeals.  

The record shows that in November 1999, while this case was 
previously before the Board, the appellant's accredited 
service organization undertook to withdraw its representation 
of the appellant.  By Board letter of March 14, 2000, that 
organization was notified that 38 C.F.R. § 20.608 provides 
that a motion must be filed in order for a service 
organization to withdraw; that a copy of such motion must be 
mailed to the appellant, with a return receipt requested; and 
that the receipt, bearing the signature of the appellant, 
must then be filed with the Board.  

The record shows that the appellant's accredited service 
organization has failed to comply with the requirements of 
the cited regulation, and that by letter of July 2, 2002, 
that service organization again attempted to withdraw its 
representation of the claimant without compliance with the 
mandatory requirements to effect such withdrawal.  The 
appellant has not filed another VA Form 21-22 designating 
another accredited service organization as her 
representative.  The Board therefore continues to recognize 
Vietnam Veterans of America as the appellant's 
representative.

The case is Remanded for the following actions:

1.  The RO must notufy the appellant of 
her right to revoke her representation by 
her current accrediated service 
organization, and to appoint another 
accredited service organization as her 
representative.  The RO must provide the 
appellant a list of all such accredited 
service organizations.   

2..The RO must schedule a hearing for the 
appellant before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals.  
The RO must document in the claims folder 
it's notification to the appellant of the 
date, time, and place of the scheduled 
hearing.   

3.  Upon completion of the requested 
hearing before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals, 
the RO must readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, claimed as 
residual of Agent Orange herbicide 
exposure, in light of the additional 
evidence received.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant is hereby notified that she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268, 
271 (1998).  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




